Name: Commission Implementing Regulation (EU) NoÃ 1250/2012 of 20Ã December 2012 amending Council Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Implementing Regulation
 Subject Matter: Europe;  information technology and data processing;  politics and public safety
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1250/2012 of 20 December 2012 amending Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities associated with a view to combating terrorism (1), and in particular Article 7 thereof, Whereas: (1) Annex to Regulation (EC) No 2580/2001 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Slovenia requested that the address details concerning its competent authorities should be amended. Furthermore, the European Commissions address should be updated. (3) Annex to Regulation (EC) No 2580/2001 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex to Regulation (EC) No 2580/2001 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 344, 28.12.2001, p. 70. ANNEX Annex to Regulation (EC) No 2580/2001 is amended as follows: (1) The address details under the heading Slovenia shall be replaced with: Article 4 Ministrstvo za zunanje zadeve PreÃ ¡ernova cesta 25 1001 Ljubljana Tel.: + 386 1 478 2000 Fax: + 386 1 478 2340 E-mail: gp.mzz@gov.si Articles 5 and 6 Ministrstvo za finance Ã ½upanÃ iÃ eva 3 1502 Ljubljana Tel.: +386 1 369 5200 Fax: + 386 1 369 6659 E-mail: gp.mf@gov.si (2) The heading European Community and the paragraph under European Community shall be replaced by the following heading and paragraph: Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu